Citation Nr: 0115606
Decision Date: 06/06/01	Archive Date: 07/18/01

DOCKET NO. 00-22 443               DATE JUN 06, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE 

Entitlement to service connection for a left foot disability.

INTRODUCTION

The veteran had unverified service from January 1974 to May 1974.

A perfected appeal to the Board of Veterans' Appeals (Board) of a
particular decision entered by a Department of Veterans Affairs
(VA) regional office (RO), consists of a notice of disagreement in
writing received within one year of the decision being appealed,
and after a statement of the case has been furnished, a substantive
appeal received within 60 days of the issuance of the statement of
the case, or within the remaining one year period following
notification of the decision being appealed. The present case
arises from a July 1999 rating action that denied service
connection for a left foot disability. The veteran submitted a
notice of disagreement with that decision in June 2000, and a
statement of the case was issue in July 2000. A statement received
from the veteran in July 2000, has been considered his substantive
appeal, thereby perfecting this issue on appeal. Supplemental
statements of the case were issued in October 2000 and in April
2001. Thereafter, the matter was transferred to the Board in
Washington, DC.

FINDINGS OF FACT

1. All evidence necessary for the disposition of this appeal has
been obtained by the RO.

2. The medical evidence reflecting the current presence of a left
foot disability, also includes the specific opinion that it is
unrelated to the veteran's service.

CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303
(2000).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted for
disability resulting from injury or disease incurred in or
aggravated by active military service. 38 U.S.C.A. 1110, 1131; 38
C.F.R. 3.303. Service connection may be granted for any disease
diagnosed after discharge when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

In this case, the veteran contends that he developed a left foot
disability as a consequence of the in-service (1973 or 1974)
surgical removal of a foreign body (a sewing needle as explained by
the veteran), from that foot. In connection with this claim, the
veteran identified two private physicians as having provided
pertinent post service treatment, Jones F, Rutledge, MD., and
Kenneth L. Moore, MD. The records of these physicians were
subsequently obtained. These show that the veteran was seen in
1998, and that he related the same contention to these physicians
regarding his foot complaints, i.e., that he believed his current
discomfort was related to the in-service removal of a foreign body
from his foot. The records of Dr. Rutledge do not contain any
conclusions regarding the veteran's foot complaints, but he did
refer the veteran to Dr. Moore, an orthopedist. Dr. Moore noted
that the veteran was tender over the medial aspect of the os calcis
of the left foot. X-rays of that foot were negative, however, and
Dr. Moore diagnosed the veteran to have "Foot pain, plantar
fasciitis," which he specifically indicated was "unrelated to
previous foreign body removal."

The veteran also indicated that he received relevant treatment for
his claimed disability at a VA medical center. The records of the
veteran's treatment at this medical center were subsequently
obtained. These do not show, however, any treatment for the claimed
disability. Rather, they primarily show the veteran's treatment for
his psychiatric disorder, and back complaints.

3 -

The veteran did not identify any other location from which to
obtain relevant records. Nevertheless, the RO obtained those
records upon which the Social Security Administration based its
decision to terminate its award of benefits to the veteran.
(Apparently, the veteran was originally determined to be disabled
for Social Security purposes, effective from 1988. In 1996, it was
determined that his condition had improved, and these benefits were
terminated.) Like the VA records, these do not reflect any
complaints or treatment related to the veteran's left foot.

In view of the foregoing, it is the Board's conclusion that there
is no basis for an award of service connection for a left foot
disability. As indicated above, most of the medical evidence in
this case fails to show any left foot disability. The record which
does show the presence of a left foot disorder, i.e., left foot
pain due to plantar fasciitis, includes the specific opinion that
this was not related to the incident in service that the veteran
maintains was its cause. The veteran, while obviously competent to
relate his complaints of subjective pain, is not shown to be
competent to diagnose the cause of that pain, or otherwise provide
any meaningful opinion as to its etiology. Equally as obvious is
the competence of the veteran's physician to diagnose the cause of
the veteran's complaints and opine as to its etiology. This
physician specifically excluded the veteran's military service as
being implicated in the veteran's foot disability. Accordingly, a
basis upon which to grant service connection for a left foot
disability has not been presented, and the appeal must be denied.

In reaching this decision, the Board notes that despite repeated
efforts by the RO to obtain the veteran's service medical records,
they could not be obtained. The National Personnel Records Center
reported "We are unable to locate a record of service for [the
veteran]." Although the RO advised the veteran that his service
medical records were unavailable, the record does not reflect that
the veteran was specifically advised that he could submit alternate
documents that might substitute for service medical records, as for
instance "Buddy" certificates or affidavits, letters written during
service, or photographs taken during service. For purposes of the
veteran's appeal, however, the Board assumed that the veteran's
contentions of in-service left foot problems, (the surgical removal
of a foreign body), were accurate.

4 -

Given that assumption, the absence of the actual records confirming
that event is of little significance. What was determinative in
this case, was the medical opinion by the veteran's own physician
that the veteran's current left foot problems were not related to
the in-service event the veteran described. In view of this, the
Board sees no useful purpose being served by returning this case to
the RO to undertake any more development in an attempt to secure
service medical records, or to obtain substitute documents.

The Board also recognizes that during the appeal of this matter,
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000), (VCAA), was enacted. Among other things,
this law addressed notification requirements the VA must satisfy,
eliminated the concept of a well-grounded claim, redefined the
obligations of the VA with respect to the duty to assist, and
superceded the decision of the United States Court of Appeals for
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, 14 Vet. App.174 (2000) (per
curiam order), which had held that VA cannot assist in the
development of a claim that is not well grounded.

In this regard, it is observed that the veteran was provided the
relevant provisions of this law in the April 2001 supplemental
statement of the case. As such, the veteran has had an opportunity
to argue whether he believes there were any shortcomings by the RO
in its fulfillment of the requirements of this law. He has not
availed himself of this opportunity. Further, in reviewing the
record, the Board is of the opinion that while the RO originally
denied the veteran's claim as not well-grounded, (a basis that is
no longer valid), it is unnecessary to return the case to the RO
simply to have the words used to deny the claim, brought in line
with the current law. Likewise, the Board is of the view that the
notification and duty to assist requirements of this new law have
also been satisfied.

As set forth above, even assuming the veteran's service medical
records reflect the findings he claims, the only competent evidence
addressing the etiology of the veteran's current left foot
disability, shows it to be unrelated to service. Accordingly, there
is no basis for concluding that service connection for the

5 -

veteran's left foot disability is warranted. This conclusion would
not change by returning the case to the RO to ensure its decision
to deny the claim was correctly worded.

Further, the record reflects that letters written to the veteran
from the RO in September 1998, and July 1999, as well as the July
2000 statement of the case set forth the information necessary to
substantiate the veteran's claim. In addition, the record shows
that the RO obtained those records the veteran identified as
relevant to his claim, and even sought out and obtained additional
records from the Social Security Administration. None of these
records supported the veteran's claim, and in fact, contradicted
it. There being no other records identified by the veteran as
pertaining to his claim, it may be concluded that the duty to
assist him as required by the VCAA has been satisfied, and no
further action under this law is needed.

ORDER

Service connection for a left foot disability is denied.

MICHAEL E. KILCOYNE 
Acting Member, Board of Veterans' Appeals

6 - 



